Citation Nr: 0817805	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above claims, 
respectively.

In several statements, the veteran requested that he be 
afforded the opportunity to testify, via video-conference, at 
a hearing held before a Veteran's Law Judge.  In a signed May 
2008 statement, however, the veteran indicated that he no 
longer wished to testify at a hearing.  Accordingly, the 
Board finds that the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed 
sensorineural hearing loss and tinnitus were caused by noise 
exposure during his military service.  

In a March 2005 statement in support of his claim, the 
veteran reported that he fired M-1 rifles during basic 
training, and that immediately after firing, he was unable to 
hear and had a ringing in his ears; he reported that although 
his hearing would return after 45 minutes to an hour, the 
ringing never stopped.  In a January 2007 statement in 
support of his claim, the veteran reported that he was also 
exposed to noise in his position as a teletypewriter 
repairman, where his duties involved working around loud 
generators that powered the teletypewriters.  The veteran's 
DD 214 verifies that his military occupational specialty 
(MOS) was as a T.T. equipment repairman.    

The veteran testified in October 2007 that he first got 
hearings aids in 1985 from a private company.  All records 
related to treatment for hearing loss and/or tinnitus dated 
in 1985 should be obtained on remand.

Additionally, to date, the veteran has not been provided with 
a VA medical examination assessing the etiology of his 
currently diagnosed hearing loss and tinnitus.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A medical examination is 
necessary to make a determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
medical care provider that treated him for 
hearing loss and/or tinnitus in 1985, and 
make arrangement to obtain these records.  

2.  Make arrangements to obtain a copy of 
the veteran's treatment records for 
hearing loss and tinnitus from the 
Memphis, Tennessee VA Medical Center, 
dated since December 2007.

3.  Thereafter, schedule the veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed hearing 
loss and/or tinnitus had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure from firing rifles and working 
near generators.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

